Appeal by the defendant from a judgment of the County Court, Westchester County (King, J.), rendered April 15, 1986, convicting him of murder in the second degree, attempted murder in the second degree, burglary in the first degree (two counts), and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
*591Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that trial counsel provided him with meaningful representation (see, People v Baldi, 54 NY2d 137). Although counsel did not cross-examine all of the prosecution witnesses and deliver an opening statement, he moved to suppress certain statements made by the defendant, cross-examined witnesses to undermine their credibility and highlight alternate interpretations of the evidence, conducted voir dire examinations when evidence was sought to be introduced, moved to dismiss the charges against the defendant at the close of the prosecution’s case, and delivered a summation in which he carefully explained the evidence in such a manner as to try to persuade the jury that the defendant did not commit the crimes with which he was charged. That, in retrospect, the utilization of different defense tactics might have been more successful, does not change the result (see, People v Williams, 162 AD2d 569; People v Sullivan, 153 AD2d 223, 227).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Thompson, J. P., Kunzeman, Eiber and Miller, JJ., concur.